COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 F. M. G. W.,                                   '
                                                              No. 08-11-00365-CV
                               Appellant,       '
                                                                Appeal from the
 v.                                             '
                                                               388th District Court
 D. S. W.,                                      '
                                                            of El Paso County, Texas
                                                '
                              Appellee.
                                                '             (TC# 2010CM1285)




                                            ORDER

           The Court, on its own motion, VACATES the May 23, 2013 submission and oral argument

setting.

           IT IS SO ORDERED this 8th day of May, 2013.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.
(McClure, C.J., not participating)